Citation Nr: 1002391	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1988.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus.  

By history, it is noted that in May 1990, the Waco RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Veteran did not appeal the 
determination; thus, it became final.  In October 2006, the 
RO received an informal claim to reopen the matter.  Although 
the Waco RO reopened the claim in the November 2008 statement 
of the case, the Board is required to consider whether new 
and material evidence had been presented, and then if so, the 
merits of the claim can be considered.  Irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue is as 
phrased on the title page of the decision.

The Board notes that in December 2008, additional evidence 
was received at the Board and was associated with the claims 
folder without waiver of the RO's initial review of this 
evidence.  The evidence consists of an opinion from a private 
examiner, J.C.  In this case, although there is no written 
waiver of review, given the favorable outcome below, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in a May 1990 rating decision.  The Veteran did not 
appeal the decision.  

2.  Evidence received since the May 1990 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for bilateral hearing loss.

3.  Resolving doubt in favor of the Veteran, the evidence 
establishes that bilateral hearing loss is related to noise 
exposure in service.  

4.  Resolving doubt in favor of the Veteran, the evidence 
establishes that tinnitus is related to noise exposure in 
service.   


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final May 1990 
rating decision is new and material; thus, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2009).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a May 1990 rating decision, the Waco, Texas RO denied the 
claim for entitlement to service connection for bilateral 
hearing loss on the basis that hearing loss was not shown.  
The Veteran was notified of this decision in May 1990.  The 
Veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2006, the Veteran requested to reopen the claim 
for service connection for a bilateral hearing loss.  The 
evidence submitted since the May 1990 rating decision 
includes VA treatment and examination reports and private 
treatment reports.

According to an October 2008 VA examination report, the 
Veteran was noted to have hearing loss.  Specifically, the 
examiner noted that the Veteran has mild sloping to 
moderately-severe high frequency sensorineural hearing loss 
from 1500 to 8000 HZ in the right ear and moderate to severe 
high frequency sensorineural hearing loss from 2000 to 8000 
HZ in the left ear.  The October 2008 VA examination report 
is new because this evidence has not been previously 
submitted to agency decisionmakers, and it is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim.  This evidence establishes the existence of 
bilateral hearing loss which was not conclusively shown by 
the evidence previously of record.  A claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the October 2008 VA 
examination report received since the May 1990 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  The 
reopened claim is discussed on the merits below. 




Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a Veteran has a disorder based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court is stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Analysis

The Veteran asserts that he incurred bilateral hearing loss 
and tinnitus due to noise exposure in service.  The Veteran 
states that he experienced military noise exposure from 
diesel engines and impact wrenches while working in vehicle 
maintenance.  He also reported a history of intermittent 
ringing in the ears in the past and stated that the ringing 
is now bilateral and constant.  He contends that this in-
service noise exposure led to his current hearing loss and 
tinnitus.  A review of the Veteran's DD Form 214 indicates 
that his military occupational specialty was that of a 
vehicle maintenance superintendent and general purpose 
vehicle and body maintenance supervisor.

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation in October 2008 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
55
LEFT
20
20
50
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The Board concludes that there is competent evidence that the 
Veteran was exposed to noise due to working with engines in 
service and he is competent to testify to observable symptoms 
such as decreased hearing.  Service treatment records reflect 
that the Veteran was working in noise and wearing ear plugs 
or muffs.  See Reference Audiograms dated in September 1979 
and October 1980.  A subsequent service treatment records 
indicates that the Veteran was issued ear defenders in 
February 1983.

The Veteran's service treatment records are silent as to any 
complaints or treatments of hearing loss or tinnitus.  
Although there is no competent evidence of hearing loss as 
defined by 38 C.F.R. § 3.385 in service or within a year of 
service, the Board finds it noteworthy that the Veteran's 
service treatment records reveal a diagnosis of hearing loss 
in the left ear at 1000 HZ on the October 1987 separation 
examination.  

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the United States Court 
of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Following service, the Veteran filed a claim for VA 
disability benefits in August 1988, and he was medically 
examined in September 1988.  The September 1988 examination 
report, the examiner checked yes indicating hearing loss 
noted.  While the Veteran's service treatment records 
indicate some decreased hearing acuity at separation, the 
evidence does not support service connection for bilateral 
hearing loss by a presumptive basis because there is no 
competent medical evidence showing that the Veteran met the 
requirements for hearing loss as defined by 38 C.F.R. § 3.385 
that manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss and tinnitus were caused by any 
incident of service. 

As noted above, the Veteran believes that his hearing loss 
and tinnitus were caused by noise exposure during active 
service.  He is competent to report diminished hearing and 
ringing in his ears as well as continuing problems after his 
discharge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is competent to describe the physical 
manifestations of his/her disease or disability).  However, 
as a lay person, he is not competent to testify that he has 
current bilateral hearing loss for VA purposes or that such 
disability was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

However, the competent evidence of record is in equipoise as 
to whether the Veteran currently has bilateral hearing loss 
and tinnitus that is related to his period of service.  In 
this case, there are medical opinions that are both for and 
against the Veteran's claim.  

The competent evidence in support of the claim consists of 
opinions dated in August and December 2008 by J. C., an 
audiologist.  In the August 2008 statement, J.C. indicated 
that she reviewed the military service records and found 
documentation of decreased hearing in both ears upon 
separation from the service.  According to a December 2008 
report, J.C. noted that the Veteran experienced tinnitus 
while in the military.  She further remarked that tinnitus is 
periodic and varies in intensity and may not be severe enough 
to compel one to make verbal complaints to medical staff.  
Additionally, she commented that tinnitus is most commonly 
associated with hearing loss.  J.C. opined that it is at 
least as likely as not that the Veteran's hearing loss and 
chronic and constant tinnitus were caused by or contributed 
to by noise exposure suffered during the Veteran's military 
service. 

The evidence of record which is against the Veteran's claim 
consists of the October 2008 VA examination report.  In this 
report, the VA examiner noted that the Veteran's retirement 
exam shows hearing is within normal limits from 500 to 4000 
HZ in both ears and that the Veteran indicated no regarding 
hearing loss on ear nose and throat trouble on his October 
1987 Report of Medical History.  She also noted that the 
Veteran had signed a statement that he was issued ear 
defenders in February 1983.  The VA audiologist opined that 
the Veteran's current hearing loss is less likely than not 
that a result of noise exposure during military service.  The 
audiologist further noted that the Veteran significant non-
military noise exposure in fleet management after being 
discharged from service.  No recreational noise exposure was 
reported. 

Regarding tinnitus, the October 2008 VA examiner noted that 
the Veteran provided a history of intermittent ringing in the 
past, but the ringing is now bilateral and constant.  He also 
reported onset of constant tinnitus in 2004.  The VA 
audiologist opined that the Veteran's tinnitus is less likely 
than not a result of noise exposure during service. 

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has bilateral hearing loss and 
tinnitus that are related to his period of service.  When the 
evidence is in such relative equipoise, the Board must give 
the Veteran the benefit of the doubt.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran showed 
normal hearing in service and his hearing began to diminish 
in service and upon his separation from service.  The Board 
also notes that the Veteran is competent to state that he has 
had diminished hearing and tinnitus since service.  
Furthermore, the evidence shows that the Veteran's military 
occupation is consistent with exposure to noise.  A private 
examiner related the Veteran's hearing loss and tinnitus to 
service.  Thus, the Board finds that the Veteran's bilateral 
hearing loss and tinnitus are related to the noise exposure 
in service.   

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, a his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are granted.  See 38 C.F.R. § 3.102. 

In reaching this determination, the Board has taken into 
consideration the various provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA), as the provisions of that act 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  However, given the favorable dispositions 
in this case, further discussion of the VCAA is not 
necessary.


ORDER

New and material evidence having been received; the claim for 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


